Exhibit 10.1
CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE
     This Confidential Separation Agreement and General Release (“Agreement”),
entered into by and between the undersigned individual (“you”) and The Hallwood
Group Incorporated (the “Company”) on the latest date set forth on the
Agreement’s signature page, arises from the termination of your employment.
     This Agreement is legally binding. You should consult with your attorney
before signing it.
     The Company acknowledges its appreciation for your nearly 30 years of
faithful service to the Company.
     You acknowledge and agree that your employment and all of your positions
held with the Company will be voluntarily terminated effective December 15, 2008
(the “Termination Date”). The Company has offered you the following separation
package. You are not entitled to any separation package, unless you execute this
Agreement by signing the signature line at page 8 and initialing each page on
the space provided, and do not revoke it during the revocation period described
below. You acknowledge that you are being offered this severance package in
advance of the Termination Date, but that the Termination Date is the first date
upon which you can enter into this Agreement.
     1. Separation Benefits. In exchange for the promises you make in this
Agreement, the Company covenants and agrees to provide you with a lump-sum
payment in the amount set forth in Exhibit A, subject to applicable federal,
state and local taxes and related withholding requirements, payable on the next
regular payday, following the Termination Date, after the expiration of ten
(10) calendar days from the date you sign the Agreement without revocation. You
acknowledge that these monies are in addition to any monies or benefits to which
you were already entitled. You and the Company agree that you are already
entitled to receive payment for your accrued but unused vacation (of $15,384.00
before deduction of federal income tax withholding and medicare), your regular
pay through December 31, 2008 ($8,333.34 before deduction of federal income tax
withholding, medicare and other regular deductions) and a bonus in lieu of a
matching contribution to the Company’s 401(k) plan on your behalf (amount to be
determined pursuant to the provisions of the plan and scheduled for payment by
March 31, 2009).
     2. Alternative Employment. You are free to pursue other employment or
consulting opportunities at any time, subject to your obligations as stated in
Paragraph 10 of this Agreement.
     3. Reference Letters. If a prospective employer contacts the Company to
obtain your employment information or a recommendation, the Company will provide
only your employment dates and job title, unless you authorize the Company in
writing to provide additional information.
     4. Company Property. You agree to return all Company property, equipment,
documents and other tangible things, including keys, cell phones, pagers,
corporate credit cards, and laptop or other computers, in accordance with the
Company’s policies and rules, before your separation package becomes payable.
You agree to not destroy, alter, erase, or otherwise change any software, data,
or other information belonging to the Company. You further agree the Company may
withhold from your separation monies the value of Company property, equipment
and tangible things you fail to return. In addition, you agree that the Company
may withhold from your separation monies any monies you owe the Company,
including but not limited to, charges to the corporate credit card for which you
did not submit a valid expense report, unused travel advances, salary draws,
etc.
In consideration for the separation payments described in this Agreement, you
agree to the following:
     5. General Release. In consideration for the Separation Benefits described
in this Agreement, you agree to the following:

      Separation Agreement   Employee’s Initials: /s/ MJM





--------------------------------------------------------------------------------



 



(a) You knowingly and voluntarily agree to waive and release the Company,
Odyssey OneSource, Inc. d/b/a Odyssey OneSource, Inc. (“Employer”), their
members, affiliates, and subsidiaries, and each of their respective officers,
directors, employees, stockholders, representatives and agents, including
successors and assigns (collectively with the Employer, the “Releasees”), with
respect to any and all claims, losses, liabilities, obligations and causes of
action, known and unknown, arising out of, connected with, or relating to:
(i) your employment; (ii) the Releasees’ refusal or failure to continue your
employment; or (iii) the termination of your employment, including, but not
limited to, claims for compensation, commissions, bonuses, stock options, other
wages and benefits, breach of contract, wrongful termination, impairment of
economic opportunity, intentional infliction of emotional distress, claims based
on personal injury, work-related accident, any breach of implied or express
covenant of good faith and fair dealing, violation of public policy, or any
other contract, tort or personal injury claim, or claim based on any municipal,
state or federal statute, regulation or ordinance relating to employment,
employment discrimination or retaliation, including Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000 et seq.; The Civil Rights Act
of 1866, as amended, 42 U.S.C. § 1981; The Civil Rights Act of 1991, as amended,
42 U.S.C. § 1981a; The Age Discrimination in Employment Act of 1967, as amended,
29 U.S.C. § 621 et seq.; The Older Workers Benefit Protection Act, as amended,
29 U.S.C. § 623 et seq.; Americans With Disabilities Act, as amended, 42 U.S.C.
§ 12101 et seq.; Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.;
Equal Pay Act, as amended, 29 U.S.C. § 201 et seq.; National Labor Relations
Act, as amended, 29 U.S.C. § 151 et seq.; Worker Adjustment and Retraining
Notification Act, as amended, 29 U.S.C. § 2101 et seq., Employee Retirement
Income Security Act, as amended, 29 U.S.C. § 1000 et seq.; Family and Medical
Leave Act, as amended, 29 U.S.C. § 2601, et seq.; The Texas Commission on Human
Rights Act, as amended, Tex. Lab. Code §  21.001, et seq.; or any other statute,
rule, regulation, ordinance, or common civil or other law, or judicial or
administrative interpretation whether promulgated by federal, state, local or
other jurisdiction or political subdivision. You understand that this Agreement
also precludes you from recovering any relief as a result of any lawsuit,
grievance or claims brought on your behalf and arising out of your employment or
resignation or separation from, employment; provided that nothing in this
Agreement will affect your entitlement, if any, to workers’ compensation or
unemployment compensation.
(b) You further represent and warrant that you have not assigned to any third
party any claim involving the Releasees or authorized any third party to assert
on your behalf any claim against the Releasees. If a third party asserts a claim
against the Releasees on your behalf or includes you as a class member in any
class action involving any claim, you agree to not accept any benefits or
damages relating or arising out of such claim.
(c) You additionally represent, warrant and agree that you have received full
and timely payment of all wages, salary, bonuses, and other compensation, and
benefits that may have been due and payable to you by the Releasees. You further
represent, warrant and agree that you have received all leave or other benefits
that may have been available

      Separation Agreement   Employee’s Initials: /s/ MJM

2



--------------------------------------------------------------------------------



 



to you under the Family and Medical Leave Act of 1993 (“FMLA”) or any comparable
state law and that you have not been denied any rights or benefits available to
you under the FMLA or any comparable state law. You expressly acknowledge and
agree that the Releasees are entering into this Agreement in reliance upon these
representations by you.
     6. Effect of Release. You understand and agree that by signing this
Agreement, you - on behalf of yourself, your family, assigns, representatives,
agents, estate, heirs, beneficiaries, executors, administrators, successors,
and/or attorneys, if any — agree to give up any right or entitlement you may
have under federal, state or local law against the Releasees, concerning any
events related to your employment or termination, or the Company’s or Employer’s
failure to continue your employment. This Agreement extinguishes any potential
employment discrimination claims you may have relating to your employment with
the Company and the Employer and the Company’s and Employer’s termination of
your employment existing on the date you sign this Agreement.
You further represent and warrant that you have not assigned to any third party
any claim involving the Releasees or authorized any third party to assert on
your behalf any claim against the Releasees. If a third party asserts a claim
against the Releasees on your behalf or includes you as a class member in any
class action involving any claim, you agree to not accept any benefits or
damages relating or arising out of such claim.
Nothing in this Agreement, including the above provision, restricts you in any
way from communicating with, filing a charge or complaint with, or fully
cooperating in the investigations by, any governmental agency on matters within
their jurisdiction or of the Company. However, as stated above, this Agreement
does prohibit you from recovering any relief, including monetary relief, as a
result of such activities.
     7. Knowing and Voluntary Agreement. You acknowledge and agree that after
you received a copy of this Agreement: (i) you have had an opportunity to review
this Agreement and to consult an attorney before signing it; and (ii) you enter
into the Agreement knowingly, voluntarily and after any consultations with your
attorney or other advisor as you deemed appropriate.
     8. Confidentiality. The terms of this Agreement shall be treated as
strictly confidential. You shall not disclose to anyone other than your spouse,
attorney, accountant or tax advisor, without the Company’s prior written
approval, except as may be required by law or court order. If you receive a
request pursuant to applicable law to disclose the existence or terms of this
Agreement, you shall promptly notify the Company to enable it to seek a
protective order or other appropriate remedy. You agree to notify your spouse,
attorney, accountant and tax advisor of the confidential nature of this
Agreement.
     9. Cooperation. For a reasonable period after your termination, you agree
to make yourself available to assist and to cooperate with the Releasees in any
existing or future claims or lawsuits involving the Releasees where you may have
relevant information (including, when reasonably requested by the Company,
appearing as a witness, providing information, and travel) or to effect the
completion of your outstanding employment duties or the transfer of such duties.
The Company agrees to reimburse you for any expenses you reasonably incur at the
Company’s request and for any time you spend at the Company’s request at a rate
per hour equivalent to what you earned with the Company immediately before your
notice of termination. Any obligations performed pursuant to this paragraph,
including those to effect the completion or transfer of your duties, shall be
performed as an independent contractor, not as an employee. You will not be
reimbursed pursuant to this Agreement if you are a named party in any claim or
lawsuit, although you may be entitled to indemnification as provided in the
Company’s bylaws or to payments pursuant to director and officer insurance
coverage the Company may have. In addition, you agree not to voluntarily aid,
assist or cooperate with any claimant or plaintiff or their attorneys or agents
in any claim or lawsuit commenced against the Releasees.

      Separation Agreement   Employee’s Initials: /s/ MJM

3



--------------------------------------------------------------------------------



 



Nothing in this Agreement should be construed to prevent you from initiating or
participating in any state of federal agency administrative proceeding or from
testifying at an administrative hearing, deposition, or in court in response to
a lawful subpoena.
     10. Confidential Information and Trade Secrets. You agree that you shall
not, without the Company’s prior written consent, directly or indirectly,
disclose, reveal or communicate, or cause or allow to be disclosed, revealed or
communicated to any unauthorized person any of the Releasees’ confidential
matters, proprietary information or trade secrets, including, without
limitation, lists, analyses, studies, plans, financial data, technology,
programs, flow charts, information regarding products, techniques, methods,
projects or strategies or any other business information or plans.
You further agree not to utilize any such confidential or proprietary
information or trade secrets for your benefit or the benefit of others,
including, without limitation, others in direct or indirect competition with the
Company or its affiliates.
The obligations set forth in Paragraph 10 shall be in addition to any other
confidentiality obligations that you may have to any of the Releasees.
You further acknowledge that the injury the Releasees will suffer in the event
of your breach of any covenant or agreement set forth in Paragraph 10 or
Paragraph 12 below cannot be compensated by monetary damages alone, and you
therefore agree that the Releasees, in addition to and without limiting any
other remedies or otherwise, shall have the right to obtain an injunction
against you.
     11. No Authority. As of your termination date, you shall have no authority
to obligate the Company in any manner, and shall not enter into any contracts on
the Company’s behalf. You shall not make any representation, warranty, or other
statement, or take any action, that may be construed by a third party to
indicate that you have authority to obligate the Company or to enter into a
contract on the Company’s behalf.
     12. Public Statements. You will not make any untrue, misleading, or
defamatory statements concerning the Releasees. The Company’s officers will not
make any untrue, misleading or defamatory statements concerning you.
     13. Non-Solicitation. For one (1) year following the date of this
Agreement, you agree not to directly or indirectly, on your own behalf or on
behalf of another person or entity, hire or solicit for hire any employee of the
Releasees or in any manner attempt to influence or induce any employee of the
Releasees to leave their employment.
     14. Non-Admission of Wrongdoing. This Agreement shall not in any way be
construed as an admission of liability or as an admission that any of the
Releasees have acted wrongfully with respect to you. Each of the Releasees
specifically denies and disclaims any such liability or wrongful acts.
     15. Entire Agreement. This Agreement, which incorporates the attachments
and exhibits, constitutes our entire agreement and supersedes any prior
agreements or understanding between you and the Releasees, except any
confidentiality obligations referred to in Paragraph 10. You acknowledge that
you enter into this Agreement without reliance on any written or oral promise or
representation, other than those contained in this Agreement.
     16. Severability. The parties agree that, if any term of this Agreement
shall be determined by a court to be void or unenforceable, the remaining
provisions will remain effective and legally binding, and the void or
unenforceable term shall be deemed not to be a part of this Agreement.

      Separation Agreement   Employee’s Initials: /s/ MJM

4



--------------------------------------------------------------------------------



 



     17. Venue and Applicable Law. The parties agree that this Agreement shall
be performed in Dallas County, Texas and that the laws of the State of Texas
shall govern the enforceability, interpretation and legal effect of this
Agreement. The parties agree to submit to the jurisdiction of the federal and
state courts sitting in Dallas County, Texas, for all purposes relating to the
validity, interpretation, or enforcement of this Agreement, including, without
limitation, any application for injunctive relief.
     18. Remedies; Costs.
(a) In the event of a breach or threatened breach by you of any provision of
this Agreement, the Company shall be entitled to (a) relief by temporary
restraining order, temporary (or preliminary) injunction, or permanent
injunction, as issued by a court of law, (b) recovery of all attorneys’ fees and
costs incurred by the Company in successfully obtaining such relief or damages,
and (c) any other legal and equitable relief to which it may be entitled,
including any and all monetary damages which the Company may incur as a result
of the breach, violation or threatened breach or violation, except as otherwise
provided under the ADEA or the Older Workers Benefit Protection Act. The Company
may pursue any remedy available to it, concurrently or consecutively in any
order as to any breach, violation, or threatened breach or violation, and the
pursuit of one such remedy at any time will not be deemed an election of
remedies or waiver of the right to pursue any other of such remedies as to such
breach, violation, or threatened breach or violation, or as to any other breach,
violation, or threatened breach or violation.
(b) If either party to this Agreement is forced to institute legal proceedings
to enforce its rights in accordance with the provisions of this Agreement, the
prevailing party shall be entitled to recover its reasonable attorneys’ fees and
costs incurred in enforcing such rights.
     19. Waiver. If you breach any term of the Agreement, any delay by the
Company to enforce the Agreement shall not be deemed a waiver, acceptance, or
acquiescence. No waiver shall bind the Company unless supported by
consideration, executed in writing, and delivered to you by an authorized
Company officer.
     20. Review Period, Execution, and Revocation. By executing this Agreement,
you acknowledge that (a) you have been offered at least forty-five (45) days to
consider the terms of this Agreement, (b) Employer has advised you to consult
with an attorney regarding the terms of the Agreement, and that you consulted
with, or have had sufficient opportunity to consult with, an attorney of your
own choosing regarding the terms of the Agreement, (c) you have read this
Agreement and fully understand its terms and their import, (d) except as
provided by this Agreement, you have no contractual right or claim to any or all
of the benefits described herein, and that the consideration provided for herein
is good and valuable and of a kind to which you were not otherwise entitled, and
(e) you are entering into this Agreement voluntarily, of your own free will, and
without any coercion, undue influence, threat or intimidation of any kind or
type whatsoever.
You acknowledge and understand that you may revoke this Agreement within seven
(7) days of signing it by providing written notice to the President, The
Hallwood Group Incorporated, 3710 Rawlins, Suite 1500, Dallas, Texas 75219, and
that the Agreement shall not become effective until that seven-day revocation
period has expired.
     21. Effective Period. This Agreement is null and void if: (i) you fail to
execute and return it within 45 days of receipt; or (ii) you sign it within
45 days, but revoke your execution within seven (7) calendar days after signing
it.

      Separation Agreement   Employee’s Initials: /s/ MJM

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Confidential Separation Agreement and General Release
has been executed by each of the listed parties as of the later date below.

                  Employee’s           The Hallwood Group Incorporated
Printed Name:
  Melvin John Melle
 
           
 
               
Employee’s
          By:   /s/ William L. Guzzetti
 
                Signature:   /s/ Melvin J. Melle       William L. Guzzetti
 
                                  President
 
                Date: December 19, 2008       Date: December 19, 2008

      Separation Agreement   Employee’s Initials: /s/ MJM     

6



--------------------------------------------------------------------------------



 



Exhibit A
Name: Melvin J. Melle
Separation Date: December 15, 2008
Separation Payment:

         
Salary
    268,276.91  
Federal W/H - 24% — Current withholding rate
    (64,386.46 )
Social Security
    —  
Medicare
    (3,890.02 )
401K - 6% election, up to IRS limit
    (3,000.00 )
 
       
Net Check to Employee — Cash
    197,000.43  
Payment deposited to 401-K Account
    3,000.00  
 
       
Total of Payments FBO Employee
    200,000.43  
 
       

      Separation Agreement   Employee’s Initials: /s/ MJM     

7



--------------------------------------------------------------------------------



 



Exhibit B
     All employees in Company’s Dallas office who are selected for termination
are eligible to receive compensation in exchange for signing an Agreement. All
persons being offered consideration under the Agreement must sign the Agreement
and return it to the President, The Hallwood Group Incorporated, 3710 Rawlins,
Suite 1500, Dallas, Texas 75219. All persons being offered consideration under
the Agreement will have at least 45 days after receiving the Agreement to
consider it. Once the Agreement is signed, Employee will have seven days to
revoke the Agreement.
Job Titles and Ages of Persons Who Were Selected For Termination
and Payment of Consideration in Exchange for Signing the Agreement

          Job Title   Age(s)  
IT Manager
    56  
 
       
Office Manager / Executive Assistant
    60  
 
       
Treasurer and Controller
    52  
 
       
Vice President & Chief Financial Officer
    66  

Job Titles and Ages of Persons Who Were Not Selected For Termination
and Payment of Consideration in Exchange for Signing the Agreement

          Job Title   Age(s)  
Tax Manager
    49  
 
       
President
    65  
 
       
Admin Assistant / Accountant
    46  
 
       
Human Resources Manager
    48  
 
       
Accounts Payable
    39  
 
       
Receptionist
    35  

      Separation Agreement   Employee’s Initials: /s/ MJM     

8